DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamping (U.S. 2015/0265079).  Kamping teaches a food jar 10 for keeping liquid warm or cold, comprising a container 11 having a closed bottom end, an open upper end 12 (figure 1), and a sidewall (at lead line 11) defining a receiving space for holding food or drink, and a lid 5 connected to the container 11 in a completely sealed, closed position (paragraph [0044]); “sealing function”), the lid 5 comprising a stopper 26 positioned in the open upper end of the lid (figure 19), the stopper 26 further comprising an elongated, horizontal air outlet passage 62 (figure 17), and an air outlet (at lower opening of 62; figure 16) configured in the stopper such that the air outlet is in fluid communication with the air outlet passage (figure 17), and a valve 27 and 61 disposed in the stopper of the lid in a closed position wherein the valve is movable between an open position (when slit 42 or slit of 61 is open) and the closed position (when slit 42 or slit of 61is closed; paragraphs [0068]- [0071]) such that when air pressure in the receiving space of the container is higher than outside air pressure, the valve is activated moves into an open position the receiving space of the container is in fluid communication with the air outlet through the air outlet passage from a closed position to remove air pressure from the receiving space of the container (paragraphs [068]- [0071]).

Regarding claim 3, the stopper extends downward from a bottom surface of the lid (figure 19) and is positioned in the upper open end of the container so as to cover the receiving space and to prevent food or drink from spilling from the receiving space of the container (figure 19).  

Regarding claim 5, an inner surface of the lid is provided with threads (see lead line 11 in figure 19) and an outer surface of the container is provided with threads so that the lid and the container are connected to one another (see lead line 11 in figure 19).

Regarding claim 6, a channel is disposed between the threads of the lid and the threads of the container when the lid is threadingly connected to the container (see figure 19). 

Regarding claim 7, the channel is in fluid communication with the air outlet and the air outlet passage (paragraphs [0068]-[0071]).

Regarding claim 8, the receiving space is in fluid communication with the air-outlet-passage, the-air-outlet and the channel when the valve is activated into an open position (paragraphs [0068]-[0071]).

Regarding claim 9, the lid includes a handle, which can be considered the outside surface of the outer skirt of the cap 9.

Regarding claim 10, the handle is positioned on a top surface of the lid (the outer surface of the skirt is considered the top surface, to the degree set forth in the claim). 

Regarding claim 21, a food jar 10 for keeping both food or liquid warm or cold (capable of containing food and beverage) comprising a container 11 having a closed bottom end, an open upper end, and a sidewall (figure 1) defining a receiving space for holding food or drink, and a lid connected to the container in a completely sealed, closed position (paragraph [0044]); “sealing function”), the lid 5 comprising a stopper 26 positioned in the open upper end of the lid (figure 19), the stopper 26 having an air outlet (at end of 62), and a valve 42 or 61 disposed in the stopper of the lid in a closed position wherein the valve is movable between an open position and the closed position such that when the valve is activated into an open position, the receiving space of the container is in fluid communication with the air outlet (paragraphs [068]- [0071]).
Regarding claim 22, further comprising an air outlet passage (at radial outer end of 62) in fluid communication with the receiving space and the air outlet when the valve is activated into the open position (paragraphs [068]- [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamping (U.S. 2015/0265079) in view of Kurabe et al. (U.S. 2015/0197390).  
Regarding claim 2, Kamping discloses the claimed invention except for the insulation space containing a vacuum of the container.  Kurabe et al. teaches that it is known to provide a container with an insulation space containing a vacuum (see element 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container assembly of Kamping with the container having an insulation space containing a vacuum, as taught by  Kurabe et al., in order to maintain the contents within a certain temperature range.

Regarding claim 11, Kamping et al. teaches a food jar 10 for keeping both food or liquid warm or cold (capable of holding food), comprising a container 11, the shell body having a closed bottom end, an open upper end, a sidewall (figure 1), a lid 5 connected to the container 11 in a completely sealed, closed position (paragraph [0044]); “sealing function”), the lid 5 comprising a stopper 26 positioned in the open upper end of the lid (figure 19), the stopper 26 further comprising an elongated, horizontal air outlet passage 62, and an air outlet configured in the stopper(at lower opening of 62; figure 16) such that the air outlet is in fluid communication with the air outlet passage (figure 17), and a valve 27 or 61 disposed in the stopper 26 of the lid such that when air pressure in the receiving space of the container is higher than outside air pressure, the movable valve moves into an open position from a closed position to remove air pressure from the receiving space of the container in a closed position wherein the valve is movable between an open position and the closed position such that when the valve is activated into an open position (paragraphs [0068]- [0071]), the receiving space of the container is in fluid communication with the air outlet through the air outlet passage (paragraphs [0068]- [0071]).
Further regarding claim 11, Kamping discloses the claimed invention except for the shell body being positioned about an inner container and the insulation space.  Kurabe et al. teaches that it is known to provide a container with a shell body positioned about an inner container forming an insulation space (see element 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container assembly of Kamping with the container having a shell body positioned about an inner container to form an insulation space, as taught by  Kurabe et al., in order to maintain the contents within a certain temperature range.

Regarding claim 12, the insulating space containing a vacuum (as modified by Kurabe et al. above).

Regarding claim 13, the stopper 26 extends downward from a bottom surface of the lid and is positioned in the upper open end of the inner container so as to cover the receiving space and to prevent food or drink from spilling from the receiving space of the container (figure 19). 

Regarding claim 15, an inner surface of the lid is provided with threads (shown at lead line 11 in figure 19) and an outer surface of the shell body is provided with threads (also shown at lead line 11 in figure 19) so that the lid and the shell body of the container are connected to one another.

Regarding claim 16, a channel is disposed between the threads of the lid and the threads of the shell body of the container when the lid is threadingly connected to the container (as airflow from 62 travels through space between closure and container to outside environment).

Regarding claim 17, the channel is in fluid communication with the air outlet and the air outlet passage (paragraphs [0068]- [0071]).

Regarding claim 18, the receiving space is in fluid communication with the and the channel when the valve is activated into an open position (paragraphs [0068]- [0071]).

Regarding claim 19, the lid 5 includes a handle, which is considered to be the outside surface of the skirt.

Regarding claim 20, the handle is positioned on a top surface of the lid (the outer surface of the skirt is considered the top surface, to the degree set forth in the claim).

Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736